UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1108


MORY KOUROUMA,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 19, 2011                 Decided:   August 25, 2011


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, David V. Bernal, Assistant Director, Lauren E. Fascett,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mory    Kourouma,       a        native    and    citizen     of   Guinea,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen as untimely.                          We

have reviewed the administrative record and conclude that the

Board did not abuse its discretion in denying Kourouma’s motion.

See 8 C.F.R. § 1003.2(a), (c) (2011).                  We accordingly deny the

petition for review for the reasons stated by the Board.                      See In

re:   Kourouma    (B.I.A.   Jan.       7,    2011).     We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                             2